Case: 14-13951     Date Filed: 05/14/2015   Page: 1 of 2




                                                             [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-13951
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:13-cv-23281-JAL



GERARDO GONZALEZ,
YAMEL GONZALEZ,

                                                 Plaintiffs - Appellants,

versus

WELLS FARGO BANK, N.A.,
A National Bank Association,
f.k.a. Wachovia Bank,

                                                 Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                                (May 14, 2015)
              Case: 14-13951     Date Filed: 05/14/2015    Page: 2 of 2


Before MARCUS, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Gerardo Gonzalez and Yamel Gonzalez appeal the dismissal of their

complaint against Wells Fargo Bank as time-barred by Florida’s four-year statute

of limitations for fraud claims. Their complaint alleges that Wells Fargo

fraudulently induced them to obtain a $600,000 home equity loan for which they

were unqualified and one which they were unable to pay back. They contend that

the statute of limitations clock began to run either in (1) April of 2007 when they

closed on the loan, or (2) July 2008 when William Martucci, Yamel’s father,

ceased making payments on the loan, which is when they either discovered or

should have discovered the accrual of the fraud. Taking the allegations of the

complaint as true and upon thorough review, we conclude that the district court

was correct in dismissing the case pursuant to Federal Rule of Criminal Procedure

12(b)(6) because the Gonzalezes’ complaint was filed more than four years after

either scenario. Therefore, the judgment of the district court is


      AFFIRMED.




                                          2